— In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Administration of the Manhattan and Bronx Surface Transit Operating Authority Pension Plan, dated January 27, 2003, which denied the petitioners’ applications for reinstatement to Tier I membership in the New York City Employees Retirement System, the petitioners appeal from a judgment of the Supreme Court, Kings County (Lewis, J), dated December 1, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioners’ contention, the determination of *654the Board of Administration of the Manhattan and Bronx Surface Transit Operating Authority Pension Plan, denying their applications for reinstatement to Tier I membership in the New York City Employees Retirement System, by not affording them service credit for prior employment with a different public employer, was not arbitrary or capricious (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222 [1974]; Matter of Colton v Berman, 21 NY2d 322 [1967]; Matter of Valle v Buscemi, 233 AD2d 334 [1996]). Consequently, the Supreme Court properly denied the petition and dismissed the proceeding. Schmidt, J.P., Cozier, S. Miller and Spolzino, JJ., concur. [See 1 Misc 3d 901(A), 2003 NY Slip Op 51456(U) (2003).]